Citation Nr: 0520248	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  98-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder, as proximately due to service-connected right knee 
disability.  

3.  Entitlement to service connection for a right ankle 
disorder, as proximately due to service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1968 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, VA Regional Office (RO).   

This case has previously come before the Board.  In March 
2001, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant was afforded a hearing before a hearing officer 
at the RO in December 1998.  He testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in December 2000.  A transcript of each of 
the hearings has been associated with the claims file.  

The issue of entitlement to direct service connection for a 
left knee disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  A right hip disorder is attributable to a service-
connected disease or injury.

2.  A right ankle disorder is attributable to a service-
connected disease or injury.


CONCLUSIONS OF LAW

1.  A right hip disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2004).

2.  A right ankle disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in April 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the April 2004 
notice, the November 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board 

finds that the development requirements of the VCAA have also 
been met.  VA has done everything reasonably possible to 
assist the claimant.  Accordingly, appellate review may 
proceed without prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board notes that the appellant has limited the 
appeal in regard to a right hip and right ankle disorder as 
secondary to the service-connected right knee disability.  
Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this 
case, in order to warrant service connection for any right 
hip or right ankle disorder, the evidence must show that the 
appellant's service-connected disease or injury either caused 
or aggravated a right hip or right ankle disability.

The appellant is service-connected for instability of the 
right knee, right knee arthritis, and postoperative status of 
a right knee medial meniscectomy.  On VA examination in March 
2004, x-ray examinations of the right hip and right ankle 
were normal.  The Board notes that discomfort in the right 
ankle and hip/buttock pain has been noted.  A December 1998 
private examiner related pain and swelling in the right ankle 
and hip to the disability of the service-connected right 
knee.  

Generally, in any claim for service connection, there must be 
evidence of disease or injury and resulting disability.  
Disability is defined as an inability to pursue an occupation 
because of physical or mental impairment.  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Pain, limitation of motion, and 
functional impairment are disabilities.  Furthermore, it is 
generally expected that the disability will be co-located 
with the disease.  However, this is not always the case.  In 
this case, there is underlying disease or injury, right knee 
traumatic arthritis, instability and residuals of 
meniscectomy, and disability (pain) involving the right hip 
and right ankle.  There is nothing that would prevent the 
grant of service connection for disability due to identified 
disease or injury.  Clearly, the Office of the General 
Counsel has recognized that loss of use of a lower extremity 
due to a psychiatric condition may be awarded special monthly 
compensation, even though the loss of use is functional 


rather than organic.  See VAOPGCPREC 60-90.  In that 
scenario, it is equally clear that the disability of the 
lower extremities was not co-located with the psychiatric 
disease.  The same reasoning attaches to a claim for an 
impairment of function derived from a remote location.  In 
this case, ankle and hip impairment due to knee disease.

In this case, the Board has been presented with generally 
inadequate information.  The March 2004 VA examiner does not 
establish his credentials.  He variously indicates normal 
findings and then accepts the existence of either pain or 
discomfort.  His conclusion that the right buttock/ right 
ankle pain "is as likely as not that it is not" service-
connected to his right knee problem does not give rise to the 
correct legal standard (the preponderance of the evidence 
against the claim).  Therefore, the opinion is accorded the 
proper legal weight, that is, not convincing.  Against this 
background, a private medical doctor identified joint disease 
in the right knee, established that it is common that this 
condition can cause compensatory problems, and that the right 
ankle and right hip complaints were a direct result of the 
condition of the right knee.  The opinion is reasoned, 
internally consistent, and prepared by a medical doctor.  
While the VA examiner may be a doctor, it is not clear and an 
attempt to locate a doctor with this name and the same 
facility has been unavailing.  

The evidence supports the claim and service-connection is 
granted. 



ORDER

Service connection for a right hip disorder is granted.  

Service connection for a right ankle disorder is granted.  




REMAND

Initially, the Board initially notes that the appellant's DD 
Form 214 reflects his military occupational specialty (MOS) 
was crawl trac operator.  In a VA Form 21-4176, dated in 
November 1971, the appellant stated that during service in 
Phu Vin, Vietnam, on June 24, 1969, he came under rocket 
attack.  He added that while running for cover he fell down 
on his knees and had pain for one week thereafter.  

In November 1971, the AOJ requested that the service 
department furnish the Line of Duty report of investigation 
regarding a right knee injury in 1969.  

By rating decision, dated in March 1972, service connection 
for residuals of a right knee injury was granted.  The 
decision notes that while service medical records were 
negative for a right knee injury, a certification from the 
records center disclosed that a check search of morning 
reports showed 'LOD, yes for rt. Knee injury on 06-25-69.'  

On VA examination in May 1995, the appellant reported a 
history of having fallen into a bunker and severely injuring 
his left knee in July 1969 while running to evade shell 
bursts in combat in Vietnam.  Surgery was noted to have been 
performed in September 1969 to repair 'cartilages and torn 
ligaments.'  The appellant stated that he had had trouble 
since that time.  He added that he had considerable pain in 
the left knee in February 1995.  On examination minimal 
crepitation was noted.  The relevant diagnosis was probable 
left knee osteoarthritis.  A May 1995 VA report of x-ray 
examination of the left knee notes a history of left knee 
surgery in 1969.  Findings were noted to include mild 
degenerative changes.  

A private record of treatment, dated in April 1996, reflects 
complaints of left knee pain.  Some left knee tenderness was 
noted medially.  

In January 1997, the appellant complained of a flare-up with 
his left knee.  Popping and pain in the front of the knee was 
noted.  The impression was probable early arthritis.  

A February 1998 private treatment record notes complaints of 
left knee pain.  The impression was probable medial meniscus 
tear.  

On VA examination in March 2004, pain on the medial aspect of 
the left knee was noted.  Range of motion of the left knee 
was 0 to 130 degrees.  Minimal patellofemoral crepitation was 
noted.  The examiner stated that the left knee was normal.  
The report of examination notes that the x-rays and a bone 
scan of the left knee were not available.  The examiner noted 
that the appellant had been diagnosed with osteoarthritis 
after separation and that the discomfort in the left knee was 
probably part of the osteoarthritis picture.  

A report x-ray examination of the left knee, dated in March 
2004, notes minimal degenerative changes of the left knee.  

The evidence reflects the appellant is service connected a 
right knee disability in association with an injury sustained 
in 1969.  He reports having come under rocket attack and 
having injured his left knee at the same time in 1969, and a 
post-service diagnosis of degenerative changes in the left 
knee.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should make a determination 
as to whether the appellant engaged in 
combat.  See 38 U.S.C.A. § 1154(b).  

2.  If a left knee injury is verified, 
the AOJ should return the claims file to 
a VA examiner.  The examiner should 
review the claims file, to include the 
March 2004 x-ray examination report of 
the knees.  The examiner should respond 
to the following:  Is it at least as 
likely as not that the any left knee 
degenerative changes are related to a 
fall during service in 1969?  A complete 
rationale should accompany any opinion 
provided.  The examiner should identify 
his/her credentials.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


